Case 21-30466-jal         Doc 18    Filed 04/16/21     Entered 04/16/21 12:02:27       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                     Louisville Division

 In re:                                 )                Case No. 21-30466-jal
                                        )                Chapter 13
 TIMOTHY DENISON,                       )                Judge Joan A. Lloyd
                                        )
          Debtor.                       )
 _______________________________________)

                    THE UNITED STATES OF AMERICA’S OBJECTION
               TO THE CONFIRMATION OF THE DEBTOR’S CHAPTER 13 PLAN

          The United States of America, on behalf of its agency the Internal Revenue Service,

objects to the confirmation of the Debtor’s proposed Chapter 13 Plan (Docket No. 13) on the

following grounds:

          1.      The Debtor has failed to file federal income tax returns (IRS Form 1040) for tax

years 2017, 2018, 2019, and 2020 before the meeting of the creditors as required under 11 U.S.C.

§ 1308. Therefore, the Chapter 13 Plan cannot be confirmed and the case should be dismissed or

converted pursuant to 11 U.S.C. § 1307(e).

          2.      The Debtor’s Chapter 13 Plan does not provide for the full payment of the

Internal Revenue Service’s estimated secured claim that exceeds $209,000. The claim is fully

secured both by property listed on Schedule A/B (Docket No. 12), and real property located at

506 Hillrose Drive, Louisville, Kentucky worth approximately $250,000 which is nominally-

titled in the name of a third-party but which the Debtor is the true and equitable owner.

          WHEREFORE, the United States of America respectfully requests that confirmation of

the Debtor’s Chapter 13 Plan be denied.
Case 21-30466-jal       Doc 18   Filed 04/16/21   Entered 04/16/21 12:02:27       Page 2 of 3




Dated: April 16, 2021                     DAVID A. HUBBERT
                                          Acting Assistant Attorney General

                                          /s/ Gokce T. Yurekli
                                          GOKCE T. YUREKLI
                                          ALEXANDER R. KALYNIUK
                                          Trial Attorneys, Tax Division
                                          U.S. Department of Justice
                                          P.O. Box 227, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 598-0581
                                          Fax: (202) 514-6866
                                          Gokce.T.Yurekli@usdoj.gov
                                          Alexander.R.Kalyniuk@usdoj.gov
                                          Counsels for United States of America




                                         Page 2 of 3
Case 21-30466-jal        Doc 18     Filed 04/16/21      Entered 04/16/21 12:02:27        Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of April, 2021, I electronically filed the foregoing

objection with the Clerk of Court using the CM/ECF system, which will automatically provide

notification of filing to all registered users of the CM/ECF system. Further, on this 16th day of

April, 2021, I sent a true and correct copy of the foregoing objection to the following parties via

email:

David M. Cantor
Seiller Waterman LLC
462 S. Fourth Street, 22nd Floor
Louisville, KY 40202
Phone: 502-584-7400
cantor@derbycitylaw.com
Counsel to Debtor Timothy Denison

William W. Lawrence
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

John L. Daugherty
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov
U.S. Trustee

                                                /s/ Gokce T. Yurekli
                                                GOKCE T. YUREKLI
                                                ALEXANDER R. KALYNIUK
                                                Trial Attorneys, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 227, Ben Franklin Station
                                                Washington, D.C. 20044
                                                Tel: (202) 598-0581
                                                Fax: (202) 514-6866
                                                Gokce.T.Yurekli@usdoj.gov
                                                Alexander.R.Kalyniuk@usdoj.gov
                                                Counsels for United States of America

                                              Page 3 of 3
